                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TORREY TYREE LEWIS                                 CIVIL ACTION

                      v.                           NO. 19-4408

COMMONWEALTH OF
PENNSYLVANIA, et al.


                                            ORDER
       AND NOW, this 10th day of March 2020, upon considering Delaware County's and

Detective Tyler's Motion to dismiss (ECF Doc. No. 15) a prose amended Complaint (ECF Doc.

No. 14), without timely Opposition, and for reasons in the accompanying Memorandum, it is

ORDERED:

        1.     Defendants' Motion (ECF Doc. No. 15) is GRANTED;

       2.      We dismiss Plaintiffs amended Complaint;

       3.      As Plaintiffs claims relating to his earlier convictions based on admiralty law

jurisdiction lack merit, we find an amended Complaint is futile; and,

       4.      The Clerk of Court shall close this case.
